NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABEL SANCHEZ LINARES, AKA Abel                  No.    16-71969
Hernandez, AKA Angel Hernandez, AKA
Abel Sanchez, AKA Abel Linares Sanchez,         Agency No. A205-311-710
AKA Angel Sanchez,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Abel Sanchez Linares, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s adverse credibility

determination, and review de novo questions of law. Shrestha v. Holder, 590 F.3d

1034, 1039, 1048 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s adverse credibility

determination, where Sanchez Linares’ testimony regarding his entry to the United

States was internally inconsistent and inconsistent with the documentary evidence

he provided. See id. at 1046-48 (adverse credibility determination supported under

the totality of the circumstances). Because Sanchez Linares’ testimony was not

credible, and he did not provide sufficient documentary evidence regarding the

time, place, and manner of his entry, the agency properly determined that he failed

to meet his burden of establishing that he entered the United States lawfully. See

8 U.S.C. §§ 1229a(c)(2), 1361; 8 C.F.R. § 1240.8(c).

      We lack jurisdiction to consider Sanchez Linares’ unexhausted contentions

regarding the alleged ineffective assistance of counsel or his eligibility for relief.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks

jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency); Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (new evidence may be added to the record through a motion to reopen with

the agency).


                                           2                                     16-71969
      We also lack jurisdiction to consider Sanchez Linares’ request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   16-71969